Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 1 of 15 Page ID #:486




 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
     1880 Century Park East, Suite 200
 3   Los Angeles, CA 90067
     Telephone: (310) 550-5221
 4   Facsimile: (310) 496-2840
 5   [Additional counsel appearing on signature page]
 6   Attorneys for Plaintiff and the Classes
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9    Erica Reiners, individually and on
      behalf of all others similarly situated,    Case No. 2:20-cv-06587-SB-ADS
10
                                 Plaintiff,       JOINT CASE MANAGEMENT
11                                                STATEMENT
      v.
12                                                Hearing: January 22, 2021
      Chou Team Realty, LLC d/b/a                 Time: 8:30 a.m.
13    MonsterLoans, a California limited          Courtroom: 6C
      liability company, Lend Tech Loans,         Judge: Hon. Stanley Blumenfeld, Jr
14    Inc., a California corporation, Sean        Complaint filed: July 23, 2020
      Cowell, an individual, Thomas Chou,
15    an individual, Mikael Van Loon, an
      individual, Jawad Nesheiwat, an
16    individual, and Eduardo Martinez, an
      individual,
17
                                 Defendants.
18
19
20         Plaintiff Erica Reiners (“Plaintiff” or “Reiners”) and Defendants Jawad
21   Nesheiwat (“Nesheiwat”), Sean Cowell (“Cowell”), Thomas Chou (“Chou”),
22   Mikael Van Loon (“Van Loon”), Eduardo “Ed” Martinez (“Martinez”), Lend Tech
23   Loans, Inc. (“Lend Tech”), and Chou Team Realty, LLC d/b/a MonsterLoans
24   (“MonsterLoans”) (collectively “Defendants”) jointly submit this Rule 26(f) Report
25   pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and this Court’s
26   standing order.
27
28
                               JOINT CASE MANAGEMENT STATEMENT
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 2 of 15 Page ID #:487




 1         (a)    Statement of the Case
 2         Plaintiff’s Position: This alleged class action challenges the Defendants’
 3   procurement of consumer reports absent any permissible purpose—in violation of
 4   the Fair Credit Reporting Act, 15 U.S.C. § 1681b, et seq. (“FCRA” or “Act”).
 5   Beginning in or around 2017, Defendants created a sham entity, Lend Tech, for the
 6   sole purpose of obtaining consumer reports under false pretenses from Experian
 7   Information Solutions, Inc. (“Experian”). Defendants procured the reports by
 8   falsely claiming they would be used to solicit consumers via mortgage-related firm
 9   offers of credit, a permissible purpose. Instead, Defendants obtained the reports for
10   the sole purpose of soliciting student loan borrowers to purchase a “fee-based
11   application assistance” service through a web of student loan consolidation entities,
12   which is not a permissible purpose under the Act.
13         On August 9, 2018, Defendants procured Plaintiff’s consumer report absent
14   any permissible purpose. At no time did Reiners ever provide any authorization to
15   Defendants to obtain her report, nor did they ever possess a permissible purpose for
16   obtaining or using her report. Further, Defendants never sent her a firm offer of
17   credit. Instead, Defendants utilized Plaintiff’s report solely to solicit her to purchase
18   student loan related fee-based application assistance.
19         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans:
20   Defendants Chou, Van Loon, Cowell, and MonsterLoans are not appropriate targets
21   of Plaintiff’s claims, either individually or as the representative of a class.
22   Defendant Cowell was the founder and sole shareholder of Lend Tech. In
23   November 2017, Cowell sold Lend Tech through a stock purchase agreement,
24   which passed the liabilities of Lend Tech to its new purchaser. Several months after
25   Cowell sold Lend Tech, on August 9, 2018, Plaintiff claims that Lend Tech
26   procured Plaintiff’s consumer report without any impermissible purpose. Even if
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                              -1-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 3 of 15 Page ID #:488




 1   Plaintiff’s allegations of wrongdoing are true, at most, Plaintiff would have a cause
 2   of action against Lend Tech and/or perhaps Lend Tech’s then owner if she is able to
 3   pierce the corporate veil. Even if Plaintiff were able to pierce the corporate veil,
 4   Plaintiff will not be able to recover on any claim against a former shareholder of
 5   Lend Tech that sold his entire interest in and the liabilities related to Lend Tech to a
 6   new owner.
 7         Plaintiff’s claims against MonsterLoans fails because there is no evidence
 8   that MonsterLoans is the alter ego of Lend Tech. For example, MonsterLoans and
 9   Lend Tech never had overlapping shareholders, management, or executives.
10         Plaintiff’s claims against Chou and Van Loon are even more attenuated and
11   appear to be based on the fact that Chou was a shareholder of MonsterLoans at the
12   relevant times and that Van Loon was the CEO of MonsterLoans at the relevant
13   times. Simply put, there is no basis to assert claims against a shareholder and
14   officer of a company that cannot credibly be the cause of Plaintiff’s alleged injuries.
15         Position of Defendants Lend Tech and Martinez: Defendants, Lend Tech
16   Loans, Inc. and Eduardo Martinez, deny Plaintiff’s claims in their entirety.
17         Position of Defendant Nesheiwat: Neither plaintiff nor anyone in the
18   purported class suffered any damages at the hands of defendant Nesheiwat.
19         (b)    Subject Matter Jurisdiction
20         Plaintiff’s Position: The Court has subject matter jurisdiction under 28 U.S.C.
21   § 1331 because this action arises under the Fair Credit Reporting Act, 15 U.S.C. §
22   1681, et seq. (“FCRA” or the “Act”), which is a federal statute. Plaintiff further
23   asserts that the Court also has jurisdiction under the Class Action Fairness Act, 28
24   U.S.C. § 1332(d), et seq. (“CAFA”), because the alleged classes each consist of
25   over 100 people, at least one member of each class is from a State other than
26   California (the state of the Defendants), and the amounts in controversy are over
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                             -2-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 4 of 15 Page ID #:489




 1   $5,000,000. And none of the exceptions to CAFA jurisdiction apply. This Court
 2   also has ancillary and pendent jurisdiction over the state-law UCL claims under 28
 3   U.S.C. § 1367, et seq.
 4         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans: These
 5   Defendants are cognizant of the arguments advanced by Defendant Nesheiwat and
 6   reserve all rights related thereto.
 7         Position of Defendants Lend Tech and Martinez: Defendants, Lend Tech
 8   Loans, Inc. and Eduardo Martinez, does not presently contest Subject Matter
 9   jurisdiction; however, they reserve the right to raise objections as advanced by
10   Defendant Nesheiwat.
11         Position of Defendant Nesheiwat: As set forth in his motion to dismiss/strike,
12   Defendant Nesheiwat contends that the Court does not have Article III subject
13   matter jurisdiction.
14         (c)    Legal Issues
15         Plaintiff’s Position:
16         (1)    Whether Defendants’ conduct described herein violated the FCRA;
17         (2)    Whether Defendants possessed any permissible purpose to obtain
18                Plaintiff’s and the class members’ consumer reports;
19         (3)    Whether MonsterLoans can be held liable for the actions of Lend Tech
20                as its alter ego;
21         (4)    Whether Lend Tech’s corporate veil should be pierced;
22         (5)    Whether Lend Tech was created by Defendants for the express purpose
23                of unlawfully obtaining consumer reports;
24         (6)    Whether Defendants provided firm offers of credit to consumers; and
25         (7)    Whether Defendants have acted willfully.
26         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans:
27
                                      JOINT CASE MANAGEMENT STATEMENT
28                                                 -3-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 5 of 15 Page ID #:490




 1         (1)    Whether Plaintiff can demonstrate that she has a viable claim against a
 2                former shareholder that divested his interests in Lend Tech via a stock
 3                purchase agreement.
 4         (2)    Whether Plaintiff can demonstrate that she has a viable claim against a
 5                company that was not involved with, was separately formed from, and
 6                which never received any benefit from Lend Tech.
 7         (3)    Whether Plaintiff can demonstrate that she has a viable claim against a
 8                shareholder of a company that is unrelated to and never received and
 9                benefit from Lend Tech.
10         (4)    Whether Plaintiff can demonstrate that she has a viable claim against
11                an officer of a company that is unrelated to and never received any
12                benefit from Lend Tech.
13         Position of Defendants Lend Tech and Martinez: For Defendants Lend Tech
14   Loans, Inc. and Eduardo Martinez, in addition to the legal issues raised by Plaintiff:
15         (1)    Whether Defendant Eduardo Martinez can be held personally
16                liable; and
17         (2)    Whether Defendants, Lend Tech Loans, Inc. and Eduardo Martinez,
18                are entities subject to the provisions of the FCRA and/or CAFA.
19         Position of Defendant Nesheiwat:
20         (1)    As set forth in his motion to dismiss/strike, Defendant Nesheiwat
21   contends that the Court does not have Article III subject matter jurisdiction.
22         (2)    Neither plaintiff nor anyone in the purported class suffered any
23   damages at the hands of defendant Nesheiwat.
24         (d)    Parties, Evidence, etc.
25         Plaintiff’s Position:
26         Plaintiff anticipates that the following individuals may give testimony in this
27
                                   JOINT CASE MANAGEMENT STATEMENT
28                                              -4-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 6 of 15 Page ID #:491




 1   matter:
 2         (1)       Plaintiff Erica Reiners;
 3         (2)       Defendant Jawad Nesheiwat;
 4         (3)       Corporate representative(s) and/or employees of Defendant Chou
 5                   Team Realty, LLC d/b/a MonsterLoans;
 6         (4)       Defendant Thomas Chou;
 7         (5)       Defendant Sean Cowell;
 8         (6)       Defendant Mikael Van Loon;
 9         (7)       Corporate representative(s) and/or employees Defendant Lend Tech
10                   Loans, Inc.;
11         (8)       Defendant Eduardo Martinez; and
12         (9)       Corporate representative(s) of Experian Information Solutions, Inc.
13         Plaintiff anticipates that the following evidence may be introduced in this
14   matter:
15             (1)   Records of all consumer reports procured by Defendants via Lend
16   Tech’s Experian account;
17             (2)   Records of all mailings sent by Defendants to consumers soliciting
18   consumers to purchase their fee-based application assistance;
19             (3)   Lend Tech’s business records;
20             (4)   MonsterLoans’s business records;
21             (5)   All documents produced by the Parties in this matter; and
22             (6)   All documents produced by any third-parties in this matter.
23         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans:
24         These Defendants anticipate that the following individuals may have
25   information related this matter:
26         (1)       Defendant Thomas Chou;
27
                                    JOINT CASE MANAGEMENT STATEMENT
28                                               -5-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 7 of 15 Page ID #:492




 1         (2)    Defendant Sean Cowell;
 2         (3)    Defendant Mikael Van Loon;
 3         (4)    Corporate representative(s) and/or employees Defendant Lend Tech
 4                Loans, Inc.; and
 5         (5)    Defendant Eduardo Martinez.
 6         These Defendants anticipate that the following evidence may be introduced
 7   in this matter:
 8         (1)    Certain Lend Tech’s business records, including those records
 9                demonstrating that Lend Tech was organized separately from
10                MonsterLoans;
11         (2)    Certain MonsterLoans’s business records including those records
12                demonstrating that Lend Tech was organized separately from
13                MonsterLoans;
14         (3)    The stock purchase agreement by which Defendant Cowell sold his
15                interest in and the liabilities of Lend Tech.
16         (e)    Damages
17         Plaintiff’s Position: Plaintiff seeks an award of statutory damages for each
18   willful violation of the FCRA on behalf of herself and all putative class members.
19   Statutory damages under the FCRA range from $100 to $1,000 per violation. See 15
20   U.S.C. § 1681n. Further, Plaintiff also seeks an award of reasonable attorneys’ fees
21   and costs as provided for under the Act. See id. Plaintiff also seeks an injunction
22   enjoining Defendants from continuing to obtain and distribute consumer reporting
23   information. See Cal. Bus. & Prof. Code § 17200, et seq.
24         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans: Simply
25   put, there is no basis for liability or damages to be assigned to any of these
26   Defendants based on the allegations in Plaintiff’s complaint.
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                             -6-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 8 of 15 Page ID #:493




 1         Position of Defendants Lend Tech and Martinez: Defendants, Lend Tech
 2   Loans, Inc. and Eduardo Martinez, deny Plaintiff has been damaged in any way.
 3         Position of Defendant Nesheiwat: Defendant Nesheiwat: Neither plaintiff nor
 4   anyone in the purported class suffered any damages at the hands of defendant
 5   Nesheiwat.
 6         (f)    Insurance
 7         The parties have not identified any insurance agreements applicable to this
 8   action.
 9         (g)    Procedural Motions
10         Plaintiff’s Position: Plaintiff anticipates filing a motion for class certification
11   on or before January 7, 2022. Plaintiff further anticipates that discovery disputes
12   may arise. Plaintiff reserves the right to file a motion to amend the pleadings to
13   conform the class definition to information obtained during the discovery process
14   and/or to add parties.
15         Position of Defendant Nesheiwat: Defendant Nesheiwat’s motion to
16   dismiss/strike is set to be heard on January 29, 2021; and anticipates filing a motion
17   for summary adjudication or judgment.
18
19         (h)    Dispositive Motions
20         Plaintiff’s Position: Plaintiff anticipates that a motion for summary judgment
21   may be appropriate regarding the following issues:
22         (1)    Whether Defendants violated 15 U.S.C. § 1681b(f)(1) by procuring
23                and using Plaintiff’s consumer report;
24         (2)    Whether Defendants actions constitute willful violations of the Act;
25                and
26         (3)    Whether injunctive relief is appropriate pursuant to Cal. Bus. & Prof.
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                             -7-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 9 of 15 Page ID #:494




 1                Code § 17200, et seq. enjoining Defendants from continuing to obtain
 2                and distribute consumer reporting information under false pretenses.
 3         Position of Defendants Chou, Van Loon, Cowell and MonsterLoans: These
 4   Defendants anticipate filing a motion for summary judgment raising the legal issues
 5   identified above as soon as practicable.
 6         Position of Defendants Lend Tech and Martinez: Defendants, Lend Tech
 7   Loans, Inc. and Eduardo Martinez, may file a motion for summary judgment
 8   regarding the following issues:
 9         (1)     Whether either of them violated 15 U.S.C. § 1681b(f)(1) by procuring
10                 and using Plaintiff’s consumer report; and/or
11         (2)     Whether their actions constitute willful violations of the Act.
12         Position of Defendant Nesheiwat: Defendant Nesheiwat’s motion to
13   dismiss/strike is set to be heard on January 29, 2021; and anticipates filing a motion
14   for summary adjudication or judgment.
15         (i)    Manual for Complex Litigation
16         The parties do not believe that it is necessary to adopt any procedure of the
17   manual for complex litigation at this time.
18         (j)    Status of Discovery
19         The parties will exchange their initial disclosures on or before January 18,
20   2021. The parties have not engaged in any further discovery at this time.
21         (k)    Discovery Plan
22         Discovery should proceed with respect to both class certification and merits
23   issues for a period of eleven (11) months. The first eight (8) months will be devoted
24   to written and oral fact discovery. The final three (3) months of this period will be
25   devoted to expert discovery. Following the close of this initial eleventh (11) month
26   discovery period, the Parties will brief class certification. Following a ruling on
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                              -8-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 10 of 15 Page ID #:495




 1   class certification the Court would hold a subsequent case management conference
 2   and establish a schedule for the remainder of the case, including a period for any
 3   remaining merits-based discovery, and dates for summary judgment briefing, pre-
 4   trial conferences, and the trial. Defendants remain free to file a dispositive motion at
 5   any time they determine the undisputed material facts warrant it.
 6         The proposed schedule is necessary given the complexity of the case. The
 7   discovery process is likely to involve a high volume of documents, a large number
 8   of parties (including unknown third parties), and a fair amount of electronic
 9   discovery that may require the assistance of an expert. Such complexities weigh in
10   favor of granting a longer discovery schedule.
11         Accordingly, the Parties proposes the following case schedule.
12                        Event                              Proposed Deadlines
13       Motion to Amend Pleadings and/or            April 22, 2021
14       Add Parties
15
         Deadline to Complete Fact Discovery         September 22, 2021
16
         Plaintiff’s Expert Disclosures Due          September 22, 2021
17
18       Defendants’ Expert Disclosures Due          November 5, 2021
19       Rebuttal Expert Disclosures Due             November 19, 2021
20
         Complete Expert Discovery                   December 22, 2021
21
         Engage in Good Faith Settlement             October 22, 2021
22
         Discussions
23
24       Plaintiff to File Motion for Class          January 7, 2022
25       Certification
26       Defendants to File Opposition to Class February 21, 2022
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                             -9-
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 11 of 15 Page ID #:496




 1       Certification
 2
         Plaintiff to File Reply ISO Motion for           March 7, 2022
 3
         Class Certification
 4
         Subsequent Case Management                       TBD: to be set after a ruling on
 5
         Conference                                       class certification
 6
 7       File Dispositive Motions                         TBD: to be set after a ruling on

 8                                                        class certification

 9
10            (l)      Discovery Cut-Off
11            Plaintiff’s Position: In accordance with the schedule requested above,
12   Plaintiff proposes a fact discovery cut-off of September 22, 2021 and an expert
13   discovery cut-off of December 22, 2021.
14            Position of Defendants Chou, Van Loon, Cowell and MonsterLoans: To the
15   extent the Defendants remain in the case, they raise no issue with the forgoing
16   dates.
17            (m)      Expert Discovery
18            Plaintiff’s Position: Plaintiff proposes the following expert discovery related
19   deadlines:
20                  • Plaintiff’s Expert Disclosures: September 22, 2021;
21                  • Defendants’ Expert Disclosures: November 5, 2021;
22                  • Rebuttal Expert Disclosures: November 19, 2021; and
23                  • Close of Expert Discovery: December 22, 2021.
24            Position of Defendants Chou, Van Loon, Cowell and MonsterLoans: To the
25   extent the Defendants remain in the case, they raise no issue with the forgoing
26   dates.
27
                                     JOINT CASE MANAGEMENT STATEMENT
28                                               - 10 -
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 12 of 15 Page ID #:497




 1         (n)    Settlement Conference / ADR
 2         Plaintiff has discussed the possibility of settlement with some of the
 3   Defendants. The Parties propose ADR Procedure No. 2 – mediation panel. The
 4   mediation should occur on or before October 22, 2021. The Parties shall e-file a
 5   stipulation regarding selection of mediator on or before September 22, 2021.
 6         (o)    Trial Estimate
 7         Plaintiff has demanded a trial by jury. The parties anticipate that a jury trial
 8   in this matter will take 9 days. The extended length of the trial is necessary given
 9   the high volume of documents and large number of witnesses (including third
10   parties) that may be called to testify.
11         (p)    Trial Counsel
12         For Plaintiff:       Taylor T. Smith (admitted pro hac vice)
                                tsmith@woodrowpeluso.com
13
                                Woodrow & Peluso, LLC
14                              3900 E Mexico Ave., Suite 300
                                Denver, CO 80210
15
                                Tel: 720-907-7628
16
           For Defendants MonsterLoans, Chou, Van Loon, and Cowell:
17
18                               Sean P. Burke (admitted pro hac vice)
19                               Mattingly Burke Cohen and Biederman LLP
                                 155 East Market Street Suite 400
20                               Indianapolis, IN 46204
21                               317-614-7324
                                 Email: sean.burke@mbcblaw.com
22
23         For Defendants Lend Tech and Martinez:
24                              David C. Holt
                                dholt@holtlawoc.com
25                              The Holt Law Firm
26                              1432 Edinger Ave., Suite 130
                                Tustin, CA 92780
27
                                  JOINT CASE MANAGEMENT STATEMENT
28                                             - 11 -
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 13 of 15 Page ID #:498




 1                             Tel: 714-730-3999

 2         For Defendant Nesheiwat:
 3
                               Peter D. Lepiscopo
 4                             Lepiscopo and Associates Law Firm
 5                             695 Town Center Drive 7th Floor
                               Costa Mesa, CA 92626
 6                             619-251-2428
 7                             Fax: 619-330-2991
                               Email: plepiscopo@att.net
 8
 9
           (q)      Independent Expert or Master
10
           The parties agree that the case is not suitable for reference an independent
11
     expert or master.
12
           (r)      Schedule Worksheet
13
           See attached Exhibit A.
14
           (s)      Magistrate Judge
15
           All Parties do not consent to have a magistrate judge conduct all further
16
     proceedings.
17
           (t)      Other Issues
18
           Plaintiff anticipates that a protective order may be necessary.
19
20
                                              Respectfully submitted,
21
22   Dated: January 15, 2021                  By:       /s/ Taylor T. Smith
23                                            Aaron D. Aftergood (239853)
                                              THE AFTERGOOD LAW FIRM
24                                            1880 Century Park East, Suite 200
                                              Los Angeles, CA 90067
25                                            Telephone: (310) 550-5221
                                              Facsimile: (310) 496-2840
26
                                              Taylor T. Smith (admitted pro hac vice)
27
                                   JOINT CASE MANAGEMENT STATEMENT
28                                             - 12 -
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 14 of 15 Page ID #:499




                                            tsmith@woodrowpeluso.com
 1                                        WOODROW & PELUSO, LLC
                                          3900 East Mexico Avenue, Suite 300
 2                                        Denver, Colorado 80210
                                          Telephone: (720) 907-7628
 3                                        Facsimile: (303) 927-0809
 4                                        *Pro Hac Vice
 5                                        Attorneys for Plaintiff Erica Reiners
                                          and the Class
 6
 7
 8   Dated: January 15, 2021              By:       /s/ Sean P. Burke

 9                                        Jeremy S. Johnson
                                          jjohnson@bremerwhyte.com
10                                        Benjamin Price
                                          bprice@bremerwhyte.com
11                                        Courtney M. Serrato
                                          cserrato@bremerwhyte.com
12                                        BREMER WHYTE BROWN & O’MEARA
                                          LLP
13                                        20320 S.W. Birch Street, Second Floor
                                          Newport Beach, California 92660
14                                        Telephone: (949) 221-1000
                                          Facsimile: (949) 221-1001
15                                        Sean P. Burke*
16                                        Mattingly Burke Cohen and Biederman LLP
                                          155 East Market Street Suite 400
17                                        Indianapolis, IN 46204
                                          317-614-7324
18                                        Email: sean.burke@mbcblaw.com

19                                        *Pro Hac Vice

20                                        Attorneys for Defendants Chou Team
                                          Realty, LLC, Sean Cowell, Thomas Chou,
21                                        Mikael Van Loon

22
23   Dated: January 15, 2021              By:       /s/ Peter D. Lepiscopo

24                                        Peter D. Lepiscopo
                                          Lepiscopo and Associates Law Firm
25                                        695 Town Center Drive 7th Floor
                                          Costa Mesa, CA 92626
26                                        619-251-2428
                                          Fax: 619-330-2991
27                                        Email: plepiscopo@att.net
                               JOINT CASE MANAGEMENT STATEMENT
28                                         - 13 -
Case 2:20-cv-06587-SB-ADS Document 66 Filed 01/15/21 Page 15 of 15 Page ID #:500




 1                                          Attorney for Defendant Jawad Nesheiwat
 2
     Dated: January 15, 2021                By:       /s/ David C. Holt
 3
                                            David C Holt
 4                                          The Holt Law Firm
                                            1432 Edinger Avenue Suite 130
 5                                          Tustin, CA 92780
                                            714-730-3999
 6                                          Fax: 714-730-1116
                                            Email: dholt@holtlawoc.com
 7
                                            Attorney for Defendants Lend Tech Loans,
 8                                          Inc. and Eduardo Martinez
 9
10
11
12
13                           SIGNATURE CERTIFICATION
14         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendants’
15   counsels concur with the content of this document and have authorized me to affix
16   their signatures to the document and file the same with the Court.
17                                          /s/ Taylor T. Smith
18
19
20
21                             CERTIFICATE OF SERVICE
22         The undersigned hereby certifies that a true and correct copy of the above
23   titled document was served upon counsel of record by filing such papers via the
24   Court’s ECF system on January 15, 2021.
25                                          /s/ Taylor T. Smith
26
27
                                 JOINT CASE MANAGEMENT STATEMENT
28                                           - 14 -
